Mr. Chief Justice Simpson,
dissenting [omitting his statement, already given]. The first and second propositions above [i. e., as stated by counsel for appellant] may be affirmed without argument, upon the general principle that fraud will vitiate anything. In both of said propositions it is assumed and conceded that the deed is voluntary and in fraud of existing creditors. Such a deed is, of course, void, and a purchaser at sheriff’s sale of land conveyed in such deed gets a superior title to such deed. This is unquestionably sound legal doctrine, as well as good morals. But while this is true, yet there is another doctrine which holds that a party may lose a perfect title by delay in asserting it. Statutes of limitation, for the sake of peace and repose, have been adopted and enforced in almost every country; *38certainly everywhere where regular judicial systems have been built up, and justice is administered under settled principles of law. Admitting here that the voluntary deed in question was fraudulent as to the existing creditors of Absalom Inabnet, and that at the sale Sistrunk obtained a perfect title, if the court could now get at these facts; but the question is, can the court now get at these facts ? It is established doctrine of equity that, in order to set aside a fraudulent deed on the ground of fraud, it must be assailed within six years from the discovery of the fraud. It cannot be attacked afterwards, if, during this time, there is a party who can sue, and a party who can be sued. Whatever may be the real merits of the case and the truth of the alleged facts, this principle closes the door, and forbids the court from going back behind the statutory period, so that in such case it is not competent for the assailant to prove the fraud upon which he relies; “and hence, in the absence of such testimony, the deed stands before the court unaffected, and must take rank from its date, having priority to all subsequent conveyances.
Suppose that in this case Sistrunk was alive, and had instituted an action on the equity side of the court to vacate this deed for fraud, at the date of the action below — 15 years or moré after his purchase at sheriff’s sale — could the court have entertained the action for a moment? We think not. What is the difference between such a case and the one below ? True, the plaintiff is not Sistrunk, but he stands in Sistrunk’s shoes. True, too, the action below was not in terms to vacate defendant’s deed, but still plaintiff’s claim depends upon vacating that deed. It is setup by the defendants in opposition to plaintiff’s deed, and the plaintiff attacks it on the ground of fraud, and he must sustain his attack, or his claim fails. In other words, he must have it adjudicated fraudulent in order to succeed in his action for the recovery of the land. This is nothing more than an effort to set aside said deed for fraud, which, as we have seen, cannot be done after the lapse of the statutory period; certainly not in a direct proceeding to that end, much less so in a collateral attack. The fact that Bennett yielded possession to Sistrunk at the sheriff’s sale, and that the widow of A. Inabnet, the life tenant cestui que trust under that deed, came in and claimed dower, was well cal*39culated to lull Sistrunk into security and mislead him, but we do not see how this could bind the present defendant, a remainder-man under that deed. Her active rights had not attached, and did not attach, until upon the death of her mother in 1886, when she immediately took possession. Under these views we see no error in the ehai’ge of his honor on the subject of fraud. See the following eases: Eigleberger v. Kibler. 1 Hill Ch., 113; Prescott v. Hubbell, Ibid., 210; Farr v. Farr, Ibid.. 387 ; Shannon v. White, 6 Rich. Eq , 96; Godbold v. Lambert, 8 Id., 162-164; Beck, Fx'or, v. Searson, Ibid., 132; Cox v. Cox, 6 Id., 275.
Not do we think there was error in his ruling as to the necessity of this deed being recorded in the office of the secretary of State; nor was his charge, when taken as a whole, vulnerable, as complained in the last exception, “in that it charged on the facts,” in violation of article IV., § 26, of the Constitution.
Judgment reversed.